Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 28, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153249                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
                                                                                                                     Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 153249
                                                                   COA: 323876
                                                                   Genesee CC: 13-033526-FC
  AARON WILLIAMS,
           Defendant-Appellant.

  _____________________________________/

        On order of the Court, the application for leave to appeal the January 19, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 28, 2016
           a1212
                                                                              Clerk